OPINION — AG — ** PARTITION LAW — MINERAL RIGHTS ** (1) UNDER PARTITION LAW CO OWNERS MAY BE COMPELLED TO SELL EITHER THEIR MINERAL AND REAL ESTATE INTERESTS OR BOTH ESTATES AS A RESULT OF ONE CO OWNER'S PARTITIONING OF HIS ESTATE. (2) THE PARTY FILING A PETITION FOR PARTITION NEEDS ONLY DESCRIBE THE REAL PROPERTY TO BE PARTITIONED AND THE RESPECTIVE INTERESTS OF THE OWNER IF KNOWN. (3) A DEED MUST BE DELIVERED TO THE SUCCESSFUL PURCHASER OF REAL PROPERTY AT A PARTITION SALE PURSUANT TO 12 Ohio St. 1514 [12-1514] (SHERIFF SALE, MINERAL RIGHTS, EQUITY, CIVIL PROCEDURE, CO TENANCY, PROPERTY, APPRAISEMENT PROPERTY) CITE: 12 Ohio St. 1501 [12-1501], 12 Ohio St. 1502 [12-1502], 12 Ohio St. 1506 [12-1506] [12-1506], 12 Ohio St. 1505 [12-1505], 12 Ohio St. 1509 [12-1509] [12-1509](A), 12 Ohio St. 1510 [12-1510], 12 Ohio St. 1512 [12-1512] [12-1512], 12 Ohio St. 1513 [12-1513], 12 Ohio St. 1514 [12-1514] [12-1514] (GREGORY E. GORE)